
	
		III
		110th CONGRESS
		2d Session
		S. RES. 469
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Specter submitted
			 the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		Providing for a protocol for nonpartisan
		  confirmation of judicial nominees.
	
	
		Whereas judicial nominations have long been the subject of
			 controversy and delay in the United States Senate, particularly over the last
			 twenty years;
		Whereas, in the past, the controversy over judicial
			 nominees has occurred regardless of which political parties controlled the
			 White House and the Senate; and
		Whereas, in the current Congress the controversy over
			 judicial nominees continues: Now, therefore, be it
		
	
		1.Protocol for nonpartisan
			 confirmation of judicial nominees
			(a)Timetables
				(1)Committee timetablesThe Chairman of the Committee on the
			 Judiciary, in collaboration with the Ranking Member, shall—
					(A)establish a timetable for hearings for
			 nominees to the United States district courts, courts of appeals, and Supreme
			 Court, to occur within 30 days after the names of such nominees have been
			 submitted to the Senate by the President; and
					(B)establish a timetable for action by
			 the full Committee to occur within 30 days after the hearings, and for
			 reporting out nominees to the full Senate.
					(2)Senate timetablesThe
			 majority leader shall establish a timetable for action by the full Senate to
			 occur within 30 days after the Committee on the Judiciary has reported out the
			 nominations.
				(b)Extension of timetables
				(1)Committee extensionsThe Chairman of the Committee on the
			 Judiiciary, with notice to the Ranking Member, may extend by a period not to
			 exceed 30 days, the time for action by the Committee for cause, such as the
			 need for more investigation or additional hearings.
				(2)Senate extensions
					(A)In generalThe majority leader, with notice to the
			 minority leader, may extend by a period not to exceed 30 days, the time for
			 floor action for cause, such as the need for more investigation or additional
			 hearings.
					(B)Recess periodAny day
			 of a recess period of the Senate shall not be included in the extension period
			 described under subparagraph (A).
					
